ACCEPTED
                                                                                       03-14-00515-CV
                                                                                               8104588
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  12/4/2015 6:40:24 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK

                                TIMOTilY A. ilOOTMAN
                                                                     2402 P!;AO~ ~TR.~I;.T
                                                                  FILED  IN
                                                           3rd COURT   OF APPEALS
                                                                   WOU~TON  . TUA.!> 7700?
                                                               AUSTIN, TEXAS 71 ?-247-9548
                             December 4, 2015              12/4/2015 6:40:24 PM
                                                             JEFFREY D. KYLE
                                                                   Clerk
Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, TX 78711-254 7

Re:   No. 03-14-00515-CV (3rd Court of Appeals)

      Salvatore Magaraci and Estate Protection Planning Corporation
      v.
      Eduardo S. Espinosa in his Capacity as Receiver of Retirement
      Value, LLC

Mr. Kyle:

      This is in response to your letter dated December 3, 2015, wherein
you instruct me to notify the Court if I intend to argue this case before the
court on January 27, 2016, at 1:30 p.m. I intend to argue.

                                           sincerelyV--:::::>
                                                            ==---

                                  ~ootman --
                         Certificate of Service
     I hereby certify that, I have served the forgoing document upon

                  -
opposing counsel by electronic service.
Dated: (Z..-'-1-J..)




                                                                                       @     Recycled Paper